Exhibit 10.3


EXTENSION OF EMPLOYMENT AGREEMENT






Robert E. White, Jr. (“Employee”) and FPIC Insurance Group, Inc. (“Employer”)
are parties to an Employment Agreement dated as of November 1, 2002 (the
“Employment Agreement”).  The Employment Agreement provides for employment for a
term beginning November 1, 2002 and ending December 31, 2004 by Employee and
further provides that the term of Employee’s employment thereunder may be
extended for additional one-year terms prior to the end of each calendar
year.  The term of Employee’s employment under the Employment Agreement has been
so extended and currently continues through December 31, 2007.


Pursuant to Section 1(a) of the Employment Agreement, Employer, acting through
its President and Chief Executive Officer, hereby notifies Employee that the
term of Employee’s employment under the Employment Agreement has been extended
for one additional year, and, therefore, the term of Employee’s employment under
the Employment Agreement shall continue through December 31, 2009.  Furthermore,
Employer hereby notifies Employee that Employee’s annual salary provided for in
Section 2(a) of the Employment Agreement shall be $436,800 for 2008.


IN WITNESS WHEREOF, this Extension of Employment Agreement has been executed
this 11th day of December 2007.






 
      Accepted:  
FPIC INSURANCE GROUP, INC.
 
 
 
      /s/ Robert E. White, Jr.  
By:
/s/ John R. Byers
Robert E. White, Jr.
 
John R. Byers
President and Chief Executive Officer

 
 